73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Robert Darren OLSON, Appellant.
No. 95-1917.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 17, 1995.Decided:  Dec. 8, 1995.

Before McMILLIAN, BRIGHT and BOWMAN, Circuit Judges.
PER CURIAM.


1
A jury convicted Robert Darren Olson of being a felon in possession of a firearm and receiving and concealing a stolen firearm in violation of 18 U.S.C. Secs. 922(g), 922(j) and 924(a)(2).  Olson received a sentence of ten years (120 months) imprisonment.  Olson appeals, alleging that (1) insufficient evidence exists to support the convictions;  (2) probable cause did not exist for the issuance of the search warrant;  and (3) the trial court erred or abused its discretion in several rulings during the trial.  We reject these contentions and affirm without an extended opinion.  See 8th Cir.  R. 47B.


2
Our review of the record indicates ample evidence to support the conviction.  The discovery of a syringe in the rear seat area of the police squad car in which Olson had been transported to the police station justified the issuance of a warrant to search Olson's motel room for controlled substances.  In the course of the search for drugs, officers discovered a handgun among Olson's belongings.  A trace of the handgun's serial number indicated that the weapon had been stolen.  Finally, no reversible error appears in the trial court's rulings on evidence and the conduct of the trial.


3
Accordingly, we affirm.